51 F.3d 286
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Emilio SAMPEDRO, Petitioner-Appellant,v.William PERRILL, also known as Bill Perrill, Warden, FCIEnglewood;  United States Parole Commission,Respondents-Appellees.
No. 94-1498.(D.C. No. 94-S-1383)
United States Court of Appeals, Tenth Circuit.
April 4, 1995.

ORDER AND JUDGMENT1
Before ANDERSON, BALDOCK, and BRORBY, Circuit Judges.2


1
Petitioner Emilio Sampedro, appearing pro se, appeals the district court's dismissal of his 28 U.S.C. 2241 petition for writ of habeas corpus.  We have jurisdiction under 28 U.S.C. 1291 and 2253, and we affirm.


2
On appeal, Petitioner argues:  (1) the trial court erred when it failed to order the U.S. Parole Commission to award him credit for time served in state custody between January 10, 1992 and July 15, 1993, and (2) the trial court's decision was arbitrary and capricious or an abuse of discretion.


3
We have reviewed the parties' briefs, the magistrate's recommendation, the district court's order, and the entire record before us.  Based upon our review of the record, we find no reversible error and AFFIRM the district court's dismissal of Petitioner's 2241 petition.


4
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 After examining the briefs and appellate record, this panel has determined unanimously to honor the parties' request for a decision on the briefs without oral argument.  See Fed.  R.App. P. 34(f);  10th Cir.  R. 34.1.9.  The case therefore is ordered submitted without oral argument